                          UNITED STATES DISTRICT COURT
                      FOR THE MIDDLE DISTRICT OF TENNESSEE


WANDA LENNOX,                                     )
                                                  )
                      Plaintiff,                  )   C. A. No.: 1:20-cv-0026
                                                  )
     v.                                           )   Judge William L. Campbell Jr.
                                                  )
CAPITAL ONE BANK, NA,                             )
                                                  )
                      Defendant.                  )



                           AMENDED NOTICE OF SETTLEMENT

          TO THE CLERK:

NOTICE IS HEREBY GIVEN that the parties in the above-captioned case have reached

settlement. The parties anticipate filing a stipulation of dismissal of this action with prejudice

pursuant to Fed. R. Civ. P. 41 (a) within sixty (60) days.



Dated: October 8, 2020                           By: /s/ Amy L. B. Ginsburg
                                                 Amy L. B. Ginsburg, Esquire
                                                 Kimmel & Silverman, P.C.
                                                 30 E. Butler Pike
                                                 Ambler, PA 19002
                                                 Phone: (215) 540-8888
                                                 Fax: (877) 788-2864
                                                 Email: aginsburg@creditlaw.com




     Case 1:20-cv-00026 Document 19 Filed 10/08/20 Page 1 of 2 PageID #: 77
                               CERTIFICATE OF SERVICE

              I, Amy L. B. Ginsburg, Esquire, do certify that I served a true and correct copy of

the Notice of Settlement in the above-captioned matter, upon the Clerk of Court and the

following counsel of record via CM/ECF system:

                                     Samuel Morris, Esq.
                                   BURR & FORMAN LLP
                                  222 Second Ave., Ste 2000
                                     Nashville, TN 37201
                                    Phone: (615) 724-3258
                                     Fax: (615) 724-3358
                                      smorris@burr.com



Dated: October 8, 2020                      By: /s/ Amy L. B. Ginsburg
                                               Amy L. B. Ginsburg, Esquire
                                               Kimmel & Silverman, P.C.
                                               30 E. Butler Pike
                                               Ambler, PA 19002
                                               Phone: (215) 540-8888
                                               Fax: (877) 788-2864
                                               Email: aginsburg@creditlaw.com




    Case 1:20-cv-00026 Document 19 Filed 10/08/20 Page 2 of 2 PageID #: 78
